[Cite as Grimm v. Lynch, 2011-Ohio-5189.]


               Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                     No. 96712




                                    ROBERT GRIMM
                                                     PLAINTIFF-APPELLANT

                                               vs.

                              BRIAN LYNCH, ET AL.
                                                     DEFENDANTS-APPELLEES




                                            JUDGMENT:
                                             AFFIRMED


                                    Civil Appeal from the
                           Cuyahoga County Court of Common Pleas
                                   Case No. CV-744331

        BEFORE: Keough, J., Celebrezze, P.J., and Rocco, J.

        RELEASED AND JOURNALIZED: October 6, 2011
FOR APPELLANT

Robert L. Grimm, pro se
510 Locklie Drive
Highland Heights, OH 44143


ATTORNEY FOR APPELLEES
BRIAN LYNCH AND JOHN RUSNOV

Frank J. Groh-Wargo
Frank J. Groh-Wargo Co., LPA
2 Berea Commons, Suite 215
Berea, OH 44017




KATHLEEN ANN KEOUGH, J.:

      {¶ 1} This cause came to be heard upon the accelerated calendar pursuant to

App.R. 11.1 and Loc.R. 11.1, the trial court records and briefs of counsel. The purpose

of an accelerated appeal is to allow the appellate court to render a brief and conclusory

opinion. Crawford v. Eastland Shopping Mall Assn. (1983), 11 Ohio App.3d 158, 463

N.E.2d 655; App.R. 11.1(E).

      {¶ 2} Plaintiff-appellant, Robert Grimm (“Grimm”), appeals the trial court’s

decision granting the motion to dismiss his complaint filed by defendants-appellees, Brian
Lynch (“Lynch”) and John Rusnov (“Rusnov”) (collectively “appellees”). Donald Mull

(“Mull”) was also named as a defendant in the complaint.1

       {¶ 3} The facts of this case arise from an appraisal conducted by defendants for

the purpose of a sheriff’s sale of Grimm’s property in connection with a foreclosure

action pending in Cuyahoga County Court of Commons Pleas case number CV-609684

(“foreclosure case”).

       {¶ 4} In February 2010, the plaintiff in the foreclosure case, Parkview Federal

Savings, ordered the Clerk of Courts to refer Grimm’s property to sheriff’s sale, and the

Clerk issued an order of sale in March 2010. In April, three appraisers (not defendants)

assessed the value of Grimm’s property at $300,000. Grimm moved to reject the land

appraisal.   That appraisal was subsequently rendered moot when Grimm filed for

bankruptcy. After the bankruptcy stay, Parkview again directed Grimm’s property to

sheriff’s sale. The Clerk issued an order of sale with reappraisal in October 2010. The

county appointed three different real estate appraisers — appellees and Mull — to assess

the value of Grimm’s property. They also appraised the property at $300,000. Grimm

moved to reject this appraisal in November.

       {¶ 5} Prior to the hearing on his motion, the sheriff sold the property for the

minimum bid of $200,000. On December 27, 2010, Grimm then filed his complaint in




        Mull did not file an answer to Grimm’s complaint with the trial court, nor has he entered an
       1


appearance in the appeal before this court.
this action, maintaining that the defendants knowingly appraised his property lower than

its true value and thus caused him damages. Lynch and Rusnov moved for dismissal.

       {¶ 6} In the foreclosure case, the court granted Grimm’s motion to stay

confirmation of sheriff’s sale pending a ruling on his motion to reject the appraisal. A

hearing on the motion was held on March 22, 2011. However, on March 25, 2011, the

trial court in this case granted appellees’ motion to dismiss.

       {¶ 7} Grimm now appeals, raising two assignments of error.

       {¶ 8} In his first assignment of error, Grimm contends that the trial court erred in

dismissing the case. Appellees moved to dismiss Grimm’s complaint pursuant to Civ.R.

12(B)(1), (2), and (6).

       {¶ 9} Under our de novo standard of review, we find that dismissal was proper

under Civ.R. 12(B)(1), lack of subject matter jurisdiction. Brown v. Bur. of Workers’

Comp., Cuyahoga App. No. 96209, 2011-Ohio-3695, ¶7; Herakovic v. Catholic Diocese

of Cleveland, Cuyahoga App. No. 85467, 2005-Ohio-5985.

       {¶ 10} The standard for the trial court to apply to a dismissal motion made

pursuant to Civ.R. 12(B)(1) is whether the plaintiff has alleged any cause of action that

the court has authority to decide. McHenry v. Indus. Comm. (1990), 68 Ohio App.3d 56,

62, 587 N.E.2d 414.

       {¶ 11} In this case, the subject of Grimm’s complaint was already in dispute in the

foreclosure case, thus invoking the jurisdictional-priority rule. This “rule applies even

when the causes of action are not the same if the suits present part of the same ‘whole
issue.’” State ex rel. Otten v. Henderson, ___ Ohio St.3d ___, 2011-Ohio-4082, ___

N.E.2d ___, ¶29, citing State ex rel. Sellers v. Gerken (1995), 72 Ohio St.3d 115, 117,

647 N.E.2d 807; see, also, John Weenink & Sons Co. v. Cuyahoga Cty. Court of Common

Pleas (1948), 150 Ohio St. 349, 82 N.E.2d 730. Grimm’s complaint and the motion to

reject filed in the foreclosure case involved the same issue: whether the appraisal by

appellees and Mull was in conformity with Chapter 2329 of the Revised Code. The issue

of the lawfulness of the appraisal was already under the jurisdiction of the foreclosure

case when Grimm filed his complaint against appellees and Mull.

       {¶ 12} Finally, although only Lynch and Rusnov moved for dismissal, we find that

lack of subject matter jurisdiction applies equally to Mull because all three defendants

appraised Grimm’s property.

       {¶ 13} Having concluded dismissal was proper for lack of subject matter

jurisdiction, we need not address the other grounds for dismissal raised in the trial court.

Accordingly, Grimm’s first assignment of error is overruled.

       {¶ 14} In Grimm’s second assignment of error, he contends that the trial court

erred in not setting forth any facts or conclusions to afford meaningful appellate review

when it granted appellees’ motion to dismiss. It is well settled that the trial court has no

obligation to issue a written opinion when granting a Civ.R. 12 motion to dismiss.

Kovacs v. Aetna Life Ins. Co. (Apr. 21, 1994), Cuyahoga App. No. 65295, citing Vrabel v.

Vrabel (1983), 9 Ohio App.3d 263, 459 N.E.2d 1298. Dismissal of a complaint in

response to a Civ.R. 12 motion without explanation does not violate the due process and
due course of law provisions of the federal and state constitutions. Vrabel at 272.

Accordingly, Grimm’s second assignment is overruled.

      Judgment affirmed.

      It is ordered that appellees recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



KATHLEEN ANN KEOUGH, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
KENNETH A. ROCCO, J., CONCUR